Exhibit 10.1

 

Execution Version

 

 

LIMITED WAIVER, CONSENT AND SEVENTH AMENDMENT TO CREDIT AGREEMENT

 

THIS LIMITED WAIVER, CONSENT AND SEVENTH AMENDMENT TO CREDIT AGREEMENT (this
“Amendment”), dated as of October 25, 2017, is by and among INVENTURE
FOODS, INC., a Delaware corporation (the “Parent Borrower”), the Subsidiaries of
the Parent Borrower identified on the signature pages hereof (such Subsidiaries,
together with the Parent Borrower, are referred to herein each individually as a
“Borrower” and individually and collectively, jointly and severally, as
“Borrowers”), the lenders from time to time party to the Credit Agreement
defined below (the “Lenders”) and BSP AGENCY, LLC, a Delaware limited liability
company, in its capacity as agent for each member of the Lender Group (in such
capacity, together with its successors and assigns in such capacity, the
“Agent”).  Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed thereto in the Credit Agreement.

 

W I T N E S S E T H

 

WHEREAS, the Borrowers, the Lenders and the Agent are parties to that certain
Credit Agreement dated as of November 18, 2015 (as amended by that certain First
Amendment to Credit Agreement dated as of March 9, 2016, as amended by that
certain Second Amendment to Credit Agreement dated as of September 27, 2016, as
amended by that certain Limited Waiver and Third Amendment to Credit Agreement
dated as of May 10, 2017, as amended by that certain Limited Waiver and Fourth
Amendment to Credit Agreement dated as of July 21, 2017, as amended by that
certain Limited Waiver and Fifth Amendment to Credit Agreement dated as of
August 31, 2017, as amended by that certain Limited Waiver and Sixth Amendment
to Credit Agreement dated as of September 29, 2017 and as may be further
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”);

 

WHEREAS, certain Events of Default have occurred, are continuing or will result
under the Credit Agreement as a result of: (a) the Parent Borrower’s and the
other Loan Parties’ failure to comply with the financial statement covenant
contained in Section 5.1 of the Credit Agreement because of a “going concern”
qualification to the certification by the Parent Borrower’s auditor of the
audited financial statements of the Parent Borrower and its Subsidiaries for the
fiscal year ended December 31, 2016, which constitutes an Event of Default under
Section 8.2(a) of the Credit Agreement (the “2016 Audit Covenant Event of
Default”), (b) the Parent Borrower’s and the other Loan Parties’ failure to
comply with the financial covenant contained in Section 7.3 of the Credit
Agreement for the fiscal month ended April 30, 2017, which constitutes an Event
of Default under Section 8.2(a) of the Credit Agreement (the “April EBITDA Event
of Default”), (c) the Parent Borrower’s and the other Loan Parties’ failure to
comply with the financial covenant contained in Section 7.3 of the Credit
Agreement for the fiscal month ended June 30, 2017, which constitutes an Event
of Default under Section 8.2(a) of the Credit Agreement (the “June EBITDA Event
of Default”), (d) the Parent Borrower’s and the other Loan Parties’ failure to
comply with the financial covenant contained in Section 7.3 of the Credit
Agreement for the fiscal month ended July 31, 2017, which constitutes an Event
of Default under Section 8.2(a) of the Credit Agreement (the “July EBITDA Event
of Default”), (e) the Parent Borrower’s and the other Loan Parties’ failure to
comply with the financial covenant contained in Section 7.3 of the Credit
Agreement for the fiscal month ended August 31, 2017, which constitutes an Event
of Default under Section 8.2(a) of the Credit Agreement (the “August EBITDA
Event of Default”), (f) the Parent Borrower’s and the other Loan Parties’
failure to comply with the financial covenant contained in Section 7.3 of the
Credit Agreement for the fiscal month ended September 30, 2017 (the
“September EBITDA Event of Default” and collectively with the 2016 Audit
Covenant Event of Default, the April EBITDA Event of Default, the June EBITDA
Event of Default, the July EBITDA Event of Default and the August EBITDA Event
of Default, the “Current Events of Default”) and (f) the Parent Borrower’s and
the other Loan Parties’ expected failure to comply with the financial covenants
contained in Section 7 of the Credit Agreement from the date hereof through the
Waiver Deadline (as defined below), which would constitute an Event of Default
under Section 8.2(a) of the Credit Agreement (the “Anticipated Event of Default”
and collectively with the Current Events of Default, the “Specified Events of
Default”);

 

--------------------------------------------------------------------------------


 

WHEREAS, the Borrowers, the Lenders and the Agent are parties to (a) that
certain Limited Waiver dated as of March 29, 2017 whereby the Agent and the
Lenders agreed to waive the 2016 Audit Covenant Event of Default until May 15,
2017, (b) that certain Limited Waiver and Third Amendment to Credit Agreement
dated as of May 10, 2017 whereby the Agent and the Lenders agreed to (i) extend
the 2016 Audit Covenant Event of Default waiver until July 17, 2017 and
(ii) waive the April EBITDA Event of Default until July 17, 2017, (c) that
certain Extension Agreement dated as of July 17, 2017 whereby the Agent and the
Lenders agreed to (i) extend the 2016 Audit Covenant Event of Default waiver
until July 24, 2017, (ii) extend the April EBITDA Event of Default waiver until
July 24, 2017, (iii) waive the June EBITDA Event of Default until July 24, 2017
and (iv) waive the July EBITDA Event of Default until July 24, 2017, (d) that
certain Limited Waiver and Fourth Amendment to Credit Agreement dated as of
July 21, 2017 whereby the Agent and the Lenders agreed to (i) extend the 2016
Audit Covenant Event of Default waiver until August 31, 2017, (ii) extend the
April EBITDA Event of Default waiver until August 31, 2017, (iii) extend the
June EBITDA Event of Default waiver until August 31, 2017 and (iv) extend the
July EBITDA Event of Default waiver until August 31, 2017, (e) that certain
Limited Waiver and Fifth Amendment to Credit Agreement dated as of August 31,
2017 whereby the Agent and the Lenders agreed to (i) extend the 2016 Audit
Covenant Event of Default waiver until September 30, 2017, (ii) extend the
April EBITDA Event of Default waiver until September 30, 2017, (iii) extend the
June EBITDA Event of Default waiver until September 30, 2017, (iv) extend the
July EBITDA Event of Default waiver until September 30, 2017 and (v) extend the
August EBITDA Event of Default waiver until September 30, 2017 and (f) that
certain Limited Waiver and Sixth Amendment to Credit Agreement dated as of
September 29, 2017 whereby the Agent and the Lenders agreed to (i) extend the
2016 Audit Covenant Event of Default waiver until October 31, 2017 (the “2016
Audit Covenant Waiver Deadline”), (ii) extend the April EBITDA Event of Default
waiver until October 31, 2017 (the “April EBITDA Waiver Deadline”), (iii) extend
the June EBITDA Event of Default waiver until October 31, 2017 (the “June EBITDA
Waiver Deadline”), (iv) extend the July EBITDA Event of Default waiver until
October 31, 2017 (the “July EBITDA Waiver Deadline”) and (v) extend the
August EBITDA Event of Default waiver until October 31, 2017 (the “August EBITDA
Waiver Deadline”);

 

WHEREAS, pursuant to Section 2.1(b) of the Credit Agreement, the Borrowers have
notified the Agent and the Lenders that they are requesting an additional Loan
(the “Seventh Amendment Term Loan”) in an aggregate principal amount of
$5,000,000 on the terms set forth in this Amendment;

 

WHEREAS, the Parent Borrower has informed the Agent that the Parent Borrower
intends to enter into that certain Agreement and Plan of Merger, dated as of the
date hereof, by and among the Parent Borrower, Utz Quality Foods, LLC, a
Delaware limited liability company (“Utz Parent”) and Heron Sub, Inc., a
Delaware corporation (“Utz Merger Sub”) (the “Merger Agreement”) whereby the Utz
Merger Sub will commence a tender offer to acquire for cash all of the
outstanding shares of the common stock, par value $0.01 per share, of the Parent
Borrower (the “Parent Borrower Common Stock”) at a price per share of Parent
Borrower Common Stock of $4.00, without interest, followed by a merger of Utz
Merger Sub into Parent Borrower in which those stockholders that did not tender
their Parent Borrower Common Stock will be entitled to the same price per share,
on the terms and subject to the conditions set forth in the Merger Agreement
(the “Parent Borrower Sale”);

 

WHEREAS, (a) the Parent Borrower entering into the Merger Agreement and (b) the
consummation of the Parent Borrower Sale, in each case, would be prohibited by
Sections 6.4 and 8.11 of the Credit Agreement;

 

2

--------------------------------------------------------------------------------


 

WHEREAS, the Borrowers have requested that the Agent and the Lenders (a) extend
the 2016 Audit Covenant Waiver Deadline until January 15, 2018, (b) extend the
April EBITDA Waiver Deadline until January 15, 2018, (c) extend the June EBITDA
Waiver Deadline until January 15, 2018, (d) extend the July EBITDA Waiver
Deadline until January 15, 2018, (e) extend the August EBITDA Waiver Deadline
until January 15, 2018, (f) waive the September EBITDA Event of Default until
January 15, 2018, (g) waive the Anticipated Event of Default until January 15,
2018, (h) amend the Credit Agreement to effect such amendments as may be
necessary or appropriate to effect the Seventh Amendment Term Loan, (i) consent
to (i) the Borrowers entering into the Merger Agreement and (ii) the
consummation of the Parent Borrower Sale and payment in full in cash of the
Obligations (except for any indemnification or reimbursement obligations for
which a demand has not been properly made) and (j) amend certain other
provisions of the Credit Agreement; and

 

WHEREAS, the Agent and the Lenders are willing to (a) provide the extension of
the 2016 Audit Covenant Waiver Deadline, (b) provide the extension of the
April EBITDA Waiver Deadline, (c) provide the extension of the June EBITDA
Waiver Deadline, (d) provide the extension of the July EBITDA Waiver Deadline,
(e) provide the extension of the August EBITDA Waiver Deadline, (f) provide the
waiver of the September EBITDA Event of Default, (g) provide the waiver of the
Anticipated Event of Default, (h) provide such Seventh Amendment Term Loan,
(i) provide such consent to (i) the Borrowers entering into the Merger Agreement
and (ii) the consummation of the Parent Borrower Sale and (j) make such
amendments to the Credit Agreement, in each case, in accordance with and subject
to the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I

LIMITED WAIVER

 

1.1                               Waiver of Specified Events of Default. 
Notwithstanding the provisions of the Credit Agreement to the contrary, the
Agent and the Lenders hereby agree to extend the 2016 Audit Covenant Waiver
Deadline, extend the April EBITDA Waiver Deadline, extend the June EBITDA Waiver
Deadline, extend the July EBITDA Waiver Deadline, extend the August EBITDA
Waiver Deadline, waive the September EBITDA Event of Default and waive the
Anticipated Event of Default until the date (the “Waiver Deadline”) that is the
earliest of (a) the occurrence and continuation of an Event of Default other
than any Specified Event of Default, (b) January 15, 2018 and (c) the
termination of the Merger Agreement in accordance with its terms.  On the date
constituting the Waiver Deadline, the Specified Events of Default will be
reinstated as if the waiver set forth above had never been provided and failure
of the Parent Borrower to be in compliance therewith shall constitute an
immediate Event of Default.

 

1.2                               Effectiveness of Limited Waiver.  This limited
waiver shall be effective only to the extent specifically set forth herein and
shall not (a) be construed as a waiver of any breach, Default or Event of
Default other than as specifically waived in this Amendment nor as a waiver of
any breach, Default or Event of Default of which the Lenders have not been
informed by the Borrowers, (b) affect the right of the Lenders to demand
compliance by the Borrowers with all terms and conditions of the Loan Documents,
except as specifically modified or waived by this Amendment, (c) except as set
forth in this Amendment, be deemed a waiver of any transaction or future action
on the part of the Borrowers requiring the Lenders’ consent or approval under
the Loan Documents, or (d) except as waived hereby, be deemed or construed to be
a waiver or release of, or a limitation upon, the Lenders’ exercise of any
rights or remedies under the Credit Agreement or any other Loan Document,
whether arising as a consequence of any Default or Event of Default (other than
a Specified Event of Default) which may now exist or otherwise, all such rights
and remedies hereby being expressly reserved.

 

3

--------------------------------------------------------------------------------


 

ARTICLE II

CONSENT

 

2.1                               Consent to Merger Agreement and Parent
Borrower Sale.  Notwithstanding the provisions of the Credit Agreement to the
contrary, the Lenders hereby consent to (a) the Parent Borrower entering into
the Merger Agreement and (b) the consummation of the Parent Borrower Sale in
accordance with the terms of the Merger Agreement; provided that (i) the net
proceeds from the consummation of the Parent Borrower Sale (the “Net Proceeds”)
are applied in accordance with Section 1.4 of the Credit Agreement to prepay the
Loan, including all applicable premiums and fees set forth in the Credit
Agreement, (ii) all Obligations are repaid in full in cash from such Net
Proceeds and all Commitments are terminated in connection therewith and
(iii) the consummation of the Parent Borrower Sale occurs no later than
January 15, 2018.

 

2.2                               Effectiveness of Consent.  This consent shall
be effective only to the extent specifically set forth herein and shall not
(a) be construed as a waiver of any breach, Default or Event of Default other
than as specifically waived in this Agreement nor as a waiver of any breach,
Default or Event of Default of which the Agent and the Lenders have not been
informed by the Borrowers, (b) affect the right of the Agent and the Lenders to
demand compliance by the Borrowers with all terms and conditions of the Loan
Documents, except as specifically modified or waived by this Amendment, (c) be
deemed a consent to or waiver of any transaction or future action on the part of
the Borrowers requiring the Lenders’ consent or approval under the Loan
Documents, or (d) except as waived hereby, be deemed or construed to be a waiver
or release of, or a limitation upon, the Agent’s or the Lenders’ exercise of any
rights or remedies under the Credit Agreement or any other Loan Document,
whether arising as a consequence of any Default or Event of Default which may
now exist or otherwise, all such rights and remedies hereby being expressly
reserved.

 

ARTICLE III

AGENT DIRECTION

 

3.1                               Agent Direction.  The Lenders hereby
(a) instruct the Agent to execute and deliver this Amendment and (b) authorize
and direct the Agent, upon payment in full in cash of all Obligations under the
Loan Documents (except for any indemnification and reimbursement obligation for
which no demand has properly been made and the termination of all Commitments in
connection therewith, to execute and/or file and deliver to the Parent Borrower
all necessary releases of Liens and security interests with respect to the
Collateral and any required notices in connection therewith).

 

ARTICLE IV

AMENDMENTS TO CREDIT AGREEMENT

 

4.1                               Amendments to Section 2.1(a). 
Section 2.1(a) of the Credit Agreement is hereby amended by (a) replacing
current subsection (iii) in its entirety with the following and (b) adding the
following subsection (iv):

 

(iii)                               Subject to the terms and conditions of this
Agreement, each Lender agrees (severally, not jointly or jointly and severally)
to make a term loan to Borrowers on the Seventh Amendment Effective Date (the
“Seventh Amendment Term Loan” and collectively with the Closing Date Term Loan
and the Fourth Amendment Term Loan, the “Loans”) in an amount equal to such
Lender’s Seventh

 

4

--------------------------------------------------------------------------------


 

Amendment Term Loan Commitment, which Seventh Amendment Term Loan shall be
disbursed to the Borrowers pursuant to written instructions of the Parent
Borrower to Agent. From and after the Seventh Amendment Effective Date, the
principal amount of the Seventh Amendment Term Loan shall be repaid on the
following dates and in the following amounts:

 

Date

 

Installment Amount

 

December 30, 2017

 

$

12,500

 

March 31, 2018

 

$

12,500

 

June 30, 2018

 

$

12,500

 

September 29, 2018

 

$

12,500

 

December 29, 2018

 

$

12,500

 

March 30, 2019

 

$

12,500

 

June 29, 2019

 

$

12,500

 

September 28, 2019

 

$

12,500

 

December 28, 2019

 

$

12,500

 

March 28, 2020

 

$

12,500

 

June 27, 2020

 

$

12,500

 

September 26, 2020

 

$

12,500

 

December 29, 2020

 

$

12,500

 

Maturity Date

 

The remaining outstanding principal amount of the Seventh Amendment Term Loan

 

 

(iv)                              Amounts borrowed pursuant to this Section 2.1
and paid or prepaid may not be reborrowed.  The outstanding principal amount of
the Loans, together with interest accrued and unpaid thereon, shall constitute
Obligations and shall be due and payable on the Maturity Date or, if earlier, on
the date on which they are declared due and payable pursuant to the terms of
this Agreement.  The Borrowers, the Lenders and the Agent acknowledge and agree
that immediately after giving effect to the funding of the Seventh Amendment
Term Loan, the outstanding principal amount of the Loans as of the Seventh
Amendment Effective Date shall be $66,170,175.25.

 

4.2                               Amendment to Section 2.4(f). 
Section 2.4(f) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

(f)                                   Application of Payments. Each payment
pursuant to Section 2.1(a)(i), Section 2.1(a)(ii) and Section 2.1(a)(iii) and
each prepayment pursuant to Section 2.4(e)(i) through Section 2.4(e)(v) shall,
(A) so long as no Application Event shall have occurred and be continuing, be
applied to the outstanding principal amount of the Loans until paid in full and
(B) if an Application Event shall have occurred and be continuing, be applied in
the manner set forth in Section 2.4(b)(iii).

 

4.3                               Amendment to Section 2.10(b). 
Section 2.10(b) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

(b)                                 (i) To the extent the Borrowers make any
payment or prepayment of principal with respect to the Loans (other than the
Seventh Amendment Term Loan) after the Fifth Amendment Effective Date or on any
date set forth in the last paragraph of Section 9.1 (including any prepayment
pursuant to Section 2.4(d) or (e)), other than regularly scheduled principal
payments pursuant to Section 2.1(a) (excluding any such principal payment on the
Maturity

 

5

--------------------------------------------------------------------------------


 

Date), the Borrowers shall pay to the Agent for the ratable account of each of
the Lenders, a non-refundable fee in the amount of 12.00% of the aggregate
principal amount of all such Loans paid or prepaid (the “Fifth Amendment Fee”)
and (ii) to the extent the Borrowers make any payment or prepayment of principal
with respect to the Seventh Amendment Term Loan after the Seventh Amendment
Effective Date or on any date set forth in the last paragraph of Section 9.1
(including any prepayment pursuant to Section 2.4(d) or (e)), other than
regularly scheduled principal payments pursuant to Section 2.1(a) (excluding any
such principal payment on the Maturity Date), the Borrowers shall pay to the
Agent for the ratable account of each of the Lenders, a non-refundable fee in
the amount of 1.00% of the aggregate principal amount of all such Seventh
Amendment Term Loans paid or prepaid (the “Seventh Amendment Fee”).  Such Fifth
Amendment Fee and Seventh Amendment Fee shall be earned on the Fifth Amendment
Effective Date and the Seventh Amendment Effective Date, respectively, and shall
be due and payable on the date of payment or prepayment (whether or not a
Default or an Event of Default exists and prior to and after acceleration of the
Loans) and on any date set forth in the last paragraph of Section 9.1.

 

4.4                               Amendment to Section 6.11.  The second
sentence of Section 6.11 is hereby amended and restated in its entirety to read
as follows:

 

Each Borrower will not, and will not permit any of its Subsidiaries to use the
proceeds of the Seventh Amendment Term Loan for any purpose other than
(x) payments of interest hereunder and (y) payment of trade payables in the
ordinary course of business.

 

4.5                               Amendment to Section 7.3.  Section 7.3 is
hereby amended and restated in its entirety to read as follows:

 

7.3                               Consolidated EBITDA.  Borrowers will have
EBITDA, (i) measured on January 16, 2018 for the fiscal month ending
December 31, 2017 and (ii) measured on January 31, 2018 and at the end of each
fiscal month thereafter, in each case for the twelve (12) months then ended, of
at least $18,000,000.

 

4.6                               Amendment to Section 7.  Section 7 is hereby
amended by adding the following new Section 7.4 to the end of such Section:

 

7.4                               Minimum Cash Balance.  Commencing on the
Seventh Amendment Effective Date, Borrowers shall maintain a minimum aggregate
cash balance at all times of not less than $1,500,000 in Deposit Accounts that
are subject to a Control Agreement in favor of Agent and shall deliver to Agent
on a bi-monthly basis a forecast of cash flow and expenditures setting forth in
detailed form bi-monthly beginning and ending cash balances, weekly cash
receipts and payments, sales, accounts receivable, accounts payable and
disbursements, in form and substance reasonably satisfactory to Agent.

 

4.7                               Amendment to Section 9.1.  The final paragraph
of Section 9.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

Without limiting the generality of Section 2.10(b), and notwithstanding anything
to the contrary in this Agreement or any Loan Document, it is understood and
agreed that if the Obligations are accelerated hereunder pursuant to this
Section 9.1, the Fifth Amendment Fee and Seventh Amendment Fee will be
determined as of the date of acceleration, will also be due and payable and will
be treated and deemed as though the applicable Loans were prepaid and the
applicable Commitments were terminated as of such date and shall constitute part
of the

 

6

--------------------------------------------------------------------------------


 

Obligations for all purposes herein.  The Fifth Amendment Fee and Seventh
Amendment Fee shall also be payable in the event the Obligations (and/or this
Agreement) are satisfied or released by foreclosure (whether by power of
judicial proceeding), deed in lieu of foreclosure or by any other means.  THE
LOAN PARTIES EXPRESSLY WAIVE THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR
LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE FIFTH AMENDMENT FEE OR
SEVENTH AMENDMENT FEE IN CONNECTION WITH ANY SUCH ACCELERATION, SATISFACTION OR
RELEASE.  The Loan Parties expressly agree that (i) the Fifth Amendment Fee and
Seventh Amendment Fee are reasonable and are the product of an arm’s length
transaction between sophisticated business people, ably represented by counsel,
(ii) the Fifth Amendment Fee and Seventh Amendment Fee shall be payable
notwithstanding the then prevailing market rates at the time payment is made,
(iii) there has been a course of conduct between Lenders and the Loan Parties
giving specific consideration in this transaction for such agreement to pay the
Fifth Amendment Fee and Seventh Amendment Fee, (iv) the Loan Parties shall be
estopped hereafter from claiming differently than as agreed to in this
Section 9.1, (v) the Loan Parties’ agreement to pay the Fifth Amendment Fee and
Seventh Amendment Fee is a material inducement to the Lenders to make the Loans
and to provide the waivers set forth in the Fifth Amendment and Seventh
Amendment, and (vi) (A) the Fifth Amendment Fee and Seventh Amendment Fee
represent good faith, reasonable estimates and calculations of the lost profits
and damages of the Lenders, (B) it would be impractical and extremely difficult
to ascertain the actual amount of damages to the Lenders or profits lost by the
Lenders as a result of such payment or prepayment and (C) the Fifth Amendment
Fee and Seventh Amendment Fee represent liquidated damages and compensation for
the costs of providing the waivers set forth in the Fifth Amendment and Seventh
Amendment and making Loans and providing waivers pursuant to that certain
Limited Waiver and Third Amendment to Credit Agreement dated as of May 10, 2017,
that certain Limited Waiver and Fourth Amendment to Credit Agreement dated as of
July 21, 2017, that certain Limited Waiver and Fifth Amendment to Credit
Agreement dated as of August 31, 2017, that certain Limited Waiver and Sixth
Amendment to Credit Agreement dated as of September 29, 2017, that certain
Limited Waiver, Consent and Seventh Amendment to Credit Agreement dated as of
October 25, 2017 and other agreements entered into by the Loan Parties and the
Required Lenders.

 

4.8                               Amendment to Section 14.1(a)(iii). 
Section 14.1(a)(iii) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

 

(iii)                               reduce the principal of, or the rate of
interest on, any Loan or other extension of credit hereunder, or reduce any fees
or other amounts payable hereunder or under any other Loan Document (except in
connection with the waiver of applicability of Section 2.6(c) (which waiver
shall be effective with the written consent of the Required Lenders) but
including the Fifth Amendment Fee and Seventh Amendment Fee)),

 

4.9                               New Definitions.  The following definitions
are hereby added to Schedule 1.1 to the Credit Agreement in the appropriate
alphabetical order:

 

“Seventh Amendment” shall mean that certain Limited Waiver, Consent and Seventh
Amendment to Credit Agreement, dated as of October 25, 2017, by and among the
Borrowers, the Lenders and the Agent.

 

“Seventh Amendment Effective Date” shall mean October 25, 2017.

 

“Seventh Amendment Fee” has the meaning specified therefor in Section 2.10(b) of
the Agreement.

 

7

--------------------------------------------------------------------------------


 

“Seventh Amendment Fee Letter” shall mean that certain fee letter dated as of
the Seventh Amendment Effective Date, between the Borrower and Agent.

 

“Seventh Amendment Term Loan” has the meaning specified therefor in
Section 2.1(a) of the Agreement.

 

“Seventh Amendment Term Loan Commitment” means, with respect to each Lender, its
Seventh Amendment Term Loan Commitment, and, with respect to all Lenders, their
Seventh Amendment Term Loan Commitments, in each case as such Dollar amounts are
set forth beside such Lender’s name under the applicable heading on Schedule C-1
to the Agreement or in the Assignment and Acceptance pursuant to which such
Lender became a Lender under the Agreement, as such amounts may be reduced or
increased from time to time pursuant to assignments made in accordance with the
provisions of Section 13.1 of the Agreement.  The aggregate principal amount of
Seventh Amendment Term Loan Commitments on the Seventh Amendment Effective Date
is $5,000,000.

 

4.10                        Amendment to Definition of Commitment.  The
definition of “Commitment” set forth in Schedule 1.1 to the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

“Commitment” means, with respect to each Lender, its Closing Date Term Loan
Commitment, Fourth Amendment Term Loan Commitment or Seventh Amendment Term Loan
Commitment, as applicable.

 

4.11                        Amendment to Definition of Loan Documents.  The
definition of “Loan Documents” set forth in Schedule 1.1 to the Credit Agreement
is hereby amended and restated in its entirety to read as follows:

 

“Loan Documents” means the Agreement, the Control Agreements, the Copyright
Security Agreement, the Fee Letter, the Sixth Amendment Fee Letter, the Seventh
Amendment Fee Letter, the Guaranty and Security Agreement, the Intercompany
Subordination Agreement, the Mortgages, the Patent Security Agreement, the
Trademark Security Agreement, the Intercreditor Agreement, any note or notes
executed by Borrowers in connection with the Agreement and payable to any member
of the Lender Group, and any other instrument or agreement entered into, now or
in the future, by any Borrower or any of its Subsidiaries and any member of the
Lender Group in connection with the Agreement.

 

4.12                        Amendment to Schedule C-1.  Schedule C-1 to the
Credit Agreement is hereby amended and restated in its entirety as set forth on
Schedule C-1 hereto.

 

4.13                        Amendment to Schedule 5.1.  Schedule 5.1 to the
Credit Agreement is hereby amended and restated in its entirety as set forth on
Schedule 5.1 hereto.

 

ARTICLE V

INTEREST PERIODS

 

5.1                               Interest Periods.  In connection with this
Amendment, the Interest Periods applicable to the Closing Date Term Loan and the
Fourth Amendment Term Loan shall be reset as necessary to cause the Interest
Periods applicable to the Closing Date Term Loan and the Fourth Amendment Term
Loan to be identical to the Interest Periods applicable to the Seventh Amendment
Term Loans funded on the Seventh Amendment Effective Date.  The Borrowers shall
be responsible for any costs arising under Section 2.12 of the Credit Agreement
resulting from such action.

 

8

--------------------------------------------------------------------------------


 

ARTICLE VI

CONDITIONS TO EFFECTIVENESS

 

6.1                               Closing Conditions.  This Amendment shall
become effective as of the day and year set forth above (the “Amendment
Effective Date”) upon satisfaction of the following conditions (in each case, in
form and substance reasonably acceptable to the Agent):

 

(a)                                 Executed Amendment.  The Agent shall have
received a copy of this Amendment duly executed by each of the Loan Parties, the
Required Lenders and the Agent.

 

(b)                                 Seventh Amendment Fee Letter.  The Agent
shall have received a copy of an executed fee letter between the Borrower and
the Agent, in form and substance satisfactory to the Agent.

 

(c)                                  Merger Agreement.  The Agent shall have
received a copy of the Merger Agreement duly executed by each of Parent
Borrower, Utz Parent and Utz Merger Sub.

 

(d)                                 Default.  After giving effect to this
Amendment and the Seventh Amendment Term Loan, no Default or Event of Default
shall exist.

 

(e)                                  Representations and Warranties.  As of the
Amendment Effective Date, the representations and warranties of the Loan Parties
contained in the Credit Agreement and in the other Loan Documents shall be true,
correct and complete in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that are
qualified or modified by materiality in the text thereof).

 

(f)                                   Officer’s Certificate.  Agent shall have
received a certificate of the Chief Financial Officer of the Parent Borrower in
form and substance satisfactory to it certifying as to the satisfaction by the
Loan Parties of clauses (d) and (e) set forth in this Section 6.1.

 

(g)                                  Secretary’s Certificate.  Agent shall have
received a certificate from the Secretary of each Loan Party (i) attesting to
the resolutions of such Loan Party’s board of directors authorizing its
execution, delivery, and performance of the Loan Documents to which it is a
party, (ii) authorizing specific officers or members of such Loan Party to
execute the same and (iii) attesting to the incumbency and signatures of such
specific officers of such Loan Party.

 

(h)                                 Organizational Documents.  Agent shall have
received copies of each Loan Party’s Governing Documents, as amended modified or
supplemented prior to the Amendment Effective Date, which Governing Documents
shall be (i) certified by the Secretary of such Loan Party, and (ii) with
respect to Governing Documents that are charter documents, certified as of a
recent date by the appropriate governmental official.

 

(i)                                     Good Standing Certificates.  Agent shall
have received a certificate of status with respect to each Loan Party, each
dated within 10 Business Days of the Amendment Effective Date, such certificate
to be issued by the appropriate officer of the jurisdiction of organization of
such Loan Party, which certificate shall indicate that such Loan Party is in
good standing in such jurisdiction.

 

9

--------------------------------------------------------------------------------


 

(j)                                    Seventh Amendment Term Loan Conditions. 
The conditions set forth in Section 2.1(b) of the Credit Agreement shall have
been satisfied; provided that the Agent and the Lenders hereby agree to waive
(i) the requirement set forth in Section 2.1(b)(vii) and (ii) the financial
covenant compliance requirement set forth in Section 2.1(b)(xi)(z).

 

(k)                                 Solvency Certificate.  Agent shall have
received a solvency certificate of the Chief Financial Officer of the Parent
Borrower, in form and substance satisfactory to it, certifying as to the
solvency of the Loan Parties.

 

(l)                                     Notice of Borrowing.  The Agent shall
have received from the Borrowers a duly executed Notice of Borrowing.

 

(m)                             Legal Opinion.  The Agent shall have received an
opinion or opinions of counsel for the Loan Parties, dated the Amendment
Effective Date and addressed to the Agent and the Lenders which shall be in form
and substance satisfactory to the Agent.

 

(n)                                 Fees and Expenses.

 

(i)                                     The Agent shall have received from the
Parent Borrower for the account of each Lender that provides a Seventh Amendment
Term Loan Commitment (each such Lender, a “Seventh Amendment Term Loan Lender”,
and collectively, the “Seventh Amendment Term Loan Lenders”), a commitment fee
as set forth in the fee letter dated as of even date herewith by and between the
Parent Borrower, on behalf of the Borrowers, and the Agent, on behalf of the
Seventh Amendment Term Loan Lenders.

 

(ii)                                  The Agent shall have received from the
Parent Borrower such other fees and expenses that are payable in connection with
the consummation of the transactions contemplated hereby and King & Spalding LLP
shall have received from the Parent Borrower payment of all outstanding fees and
expenses previously incurred and all fees and expenses incurred in connection
with this Amendment.

 

(o)                                 Miscellaneous.  All other documents and
legal matters in connection with the transactions contemplated by this Amendment
shall be reasonably satisfactory in form and substance to the Agent and its
counsel.

 

ARTICLE VII
MISCELLANEOUS

 

7.1                               Amended Terms.  On and after the Amendment
Effective Date, all references to the Credit Agreement in each of the Loan
Documents shall hereafter mean the Credit Agreement as amended by this
Amendment.  Except as specifically amended hereby or otherwise agreed, the
Credit Agreement is hereby ratified and confirmed and shall remain in full force
and effect according to its terms.

 

7.2                               Representations and Warranties of the Loan
Parties.  Each of the Loan Parties represents and warrants as follows:

 

(a)                                 It has taken all necessary action to
authorize the execution, delivery and performance of this Amendment.

 

10

--------------------------------------------------------------------------------


 

(b)                                 This Amendment has been duly executed and
delivered by such Person and constitutes such Person’s legal, valid and binding
obligation, enforceable in accordance with its terms, except as such
enforceability may be subject to (i) bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium or similar laws affecting
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity).

 

(c)                                  No consent, approval, authorization or
order of, or filing, registration or qualification with, any court or
governmental authority or third party is required in connection with the
execution, delivery or performance by such Person of this Amendment.

 

(d)                                 After giving effect to this Amendment, the
representations and warranties set forth in Article 4 of the Credit Agreement
are true and correct as of the date hereof (except for those which expressly
relate to an earlier date).

 

(e)                                  After giving effect to this Amendment, no
event has occurred and is continuing which constitutes a Default or an Event of
Default.

 

(f)                                   The Loan Documents continue to create a
valid security interest in, and Lien upon, the Collateral, in favor of the
Agent, for the benefit of the Lenders, which security interests and Liens are
perfected in accordance with the terms of the Loan Documents and prior to all
Liens other than Permitted Liens.

 

(g)                                  The Obligations are not reduced or modified
by this Amendment and are not subject to any offsets, defenses or counterclaims.

 

7.3                               Reaffirmation of Obligations.  Each Loan Party
hereby ratifies the Credit Agreement and acknowledges and reaffirms (a) that it
is bound by all terms of the Credit Agreement applicable to it and (b) that it
is responsible for the observance and full performance of its respective
Obligations.

 

7.4                               Loan Document.  This Amendment shall
constitute a Loan Document under the terms of the Credit Agreement.

 

7.5                               Expenses.  Each Borrower agrees to pay all
reasonable costs and expenses of the Agent in connection with the preparation,
execution and delivery of this Amendment, including without limitation the
reasonable fees and expenses of the Agent’s legal counsel.

 

7.6                               Further Assurances.  The Loan Parties agree to
promptly take such action, upon the request of the Agent, as is necessary to
carry out the intent of this Amendment.

 

7.7                               Entirety.  This Amendment and the other Loan
Documents embody the entire agreement among the parties hereto and supersede all
prior agreements and understandings, oral or written, if any, relating to the
subject matter hereof.

 

7.8                               Counterparts; Telecopy.  This Amendment may be
executed in any number of counterparts, each of which when so executed and
delivered shall be an original, but all of which shall constitute one and the
same instrument.  Delivery of an executed counterpart to this Amendment by
telecopy or other electronic means shall be effective as an original and shall
constitute a representation that an original will be delivered.

 

11

--------------------------------------------------------------------------------


 

7.9                               No Actions, Claims, Etc.  As of the date
hereof, each of the Loan Parties hereby acknowledges and confirms that it has no
knowledge of any actions, causes of action, claims, demands, damages and
liabilities of whatever kind or nature, in law or in equity, against the Agent,
the Lenders, or the Agent’s or the Lenders’ respective officers, employees,
representatives, agents, counsel or directors arising from any action by such
Persons, or failure of such Persons to act under the Credit Agreement on or
prior to the date hereof.

 

7.10                        GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY,
AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF, BUT
INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

7.11                        Successors and Assigns.  This Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

7.12                        General Release.  In consideration of the Agent’s
and the Required Lenders’ willingness to enter into this Amendment, each Loan
Party hereby releases and forever discharges the Agent, the Lenders and the
Agent’s, and the Lender’s respective predecessors, successors, assigns,
officers, managers, members, partners, equityholders, directors, employees,
agents, attorneys, representatives, and affiliates (hereinafter all of the above
collectively referred to as the “Bank Group”), from any and all claims,
counterclaims, demands, damages, debts, suits, liabilities, actions and causes
of action of any nature whatsoever, including, without limitation, all claims,
demands, and causes of action for contribution and indemnity, whether arising at
law or in equity, whether known or unknown, whether liability be direct or
indirect, liquidated or unliquidated, whether absolute or contingent, foreseen
or unforeseen, and whether or not heretofore asserted, which any Loan Party may
have or claim to have against any of the Bank Group in any way related to or
connected with the Loan Documents and the transactions contemplated thereby.

 

7.13                        Consent to Jurisdiction; Service of Process; Waiver
of Jury Trial.  The jurisdiction, service of process and waiver of jury trial
provisions set forth in Section 12 of the Credit Agreement are hereby
incorporated by reference, mutatis mutandis.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

BORROWERS:

INVENTURE FOODS, INC.,

 

a Delaware corporation

 

 

 

 

By:

/s/ Steve Weinberger

 

Name:

Steve Weinberger

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

INVENTURE — WA, INC. f/k/a RADER FARMS, INC.,

 

a Delaware corporation

 

 

 

 

By:

/s/ Steve Weinberger

 

Name:

Steve Weinberger

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

INVENTURE — GA, INC. f/k/a FRESH FROZEN FOODS, INC.,

 

a Delaware corporation

 

 

 

 

By:

/s/ Steve Weinberger

 

Name:

Steve Weinberger

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

INVENTURE — OR, INC. f/k/a WILLAMETTE VALLEY FRUIT COMPANY,

 

a Delaware corporation

 

 

 

 

By:

/s/ Steve Weinberger

 

Name:

Steve Weinberger

 

Title:

Chief Financial Officer

 

SIGNATURE PAGE TO

LIMITED WAIVER, CONSENT AND SEVENTH AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

POORE BROTHERS-BLUFFTON, LLC,

 

a Delaware limited liability company

 

 

 

 

By:

/s/ Steve Weinberger

 

Name:

Steve Weinberger

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

BOULDER NATURAL FOODS, INC.,

 

an Arizona corporation

 

 

 

 

By:

/s/ Steve Weinberger

 

Name:

Steve Weinberger

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

TEJAS PB DISTRIBUTING, INC.,

 

an Arizona corporation

 

 

 

 

By:

/s/ Steve Weinberger

 

Name:

Steve Weinberger

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

LA COMETA PROPERTIES, INC.,

 

an Arizona corporation

 

 

 

 

By:

/s/ Steve Weinberger

 

Name:

Steve Weinberger

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

BN FOODS, INC.,

 

a Colorado corporation

 

 

 

 

By:

/s/ Steve Weinberger

 

Name:

Steve Weinberger

 

Title:

Chief Financial Officer

 

SIGNATURE PAGE TO

LIMITED WAIVER, CONSENT AND SEVENTH AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

AGENT AND LENDERS:

BSP AGENCY, LLC, a Delaware limited liability company, as Agent

 

 

 

 

By:

/s/ Bryan Martoken

 

Name:

Bryan Martoken

 

Title:

Chief Financial Officer

 

 

 

 

 

 

PROVIDENCE DEBT FUND III LP,

 

as a Lender

 

 

 

 

By:

Providence Debt Fund III GP L.P., its general partner

 

 

 

 

By:

Providence Debt Fund III Ultimate GP Ltd., its general partner

 

 

 

By:

/s/ Bryan Martoken

 

Name:

Bryan Martoken

 

Title:

Chief Financial Officer

 

 

 

 

 

 

PROVIDENCE DEBT FUND III MASTER (NON-US) LP, as a Lender

 

 

 

 

By:

Providence Debt Fund III GP L.P., its general partner

 

 

 

 

By:

Providence Debt Fund III Ultimate GP Ltd., its general partner

 

 

 

By:

/s/ Bryan Martoken

 

Name:

Bryan Martoken

 

Title:

Chief Financial Officer

 

 

 

 

 

 

LANDMARK WALL SMA L.P., as a Lender

 

 

 

 

By:

Landmark Wall SMA GP L.P., its general partner

 

 

 

 

By:

Landmark Wall SMA GP, LLC, its general partner

 

 

 

 

By:

Landmark Equity Advisors, L.L.C., its managing member

 

 

 

By:

/s/ Bryan Martoken

 

Name:

Bryan Martoken

 

Title:

Chief Financial Officer

 

SIGNATURE PAGE TO

LIMITED WAIVER, CONSENT AND SEVENTH AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BENEFIT STREET PARTNERS SMA-C LP,

 

as a Lender

 

 

 

 

By:

Benefit Street Partners L.L.C., its investment advisor

 

 

 

By:

/s/ Bryan Martoken

 

Name:

Bryan Martoken

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

BENEFIT STREET PARTNERS CAPITAL OPPORTUNITY FUND LP, as a Lender

 

 

 

 

By:

Benefit Street Partners Capital Opportunity Fund GP L.P., its general partner

 

 

 

 

By:

Benefit Street Partners Capital Opportunity Fund Ultimate GP LLC, its general
partner

 

 

 

By:

/s/ Bryan Martoken

 

Name:

Bryan Martoken

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

PROVIDENCE DEBT FUND III SPV LP,

 

as a Lender

 

 

 

By:

Providence Debt Fund III GP L.P., its general partner

 

 

 

 

By:

Providence Debt Fund III Ultimate GP Ltd., its general partner

 

 

 

By:

/s/ Bryan Martoken

 

Name:

Bryan Martoken

 

Title:

Chief Financial Officer

 

SIGNATURE PAGE TO

LIMITED WAIVER, CONSENT AND SEVENTH AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

PROVIDENCE DEBT FUND III (NON-US) SPV LP, as a Lender

 

 

 

 

By:

Providence Debt Fund III GP L.P., its general partner

 

 

 

 

By:

Providence Debt Fund III Ultimate GP Ltd., its general partner

 

 

 

By:

/s/ Bryan Martoken

 

Name:

Bryan Martoken

 

Title:

Chief Financial Officer

 

 

 

 

 

 

LANDMARK WALL SMA SPV L.P., as a Lender

 

 

 

By:

Landmark Wall SMA GP L.P., its general partner

 

 

 

 

By:

Landmark Wall SMA GP, LLC, its general partner

 

 

 

 

 

 

 

By:

Landmark Equity Advisors, L.L.C., its managing member

 

 

 

By:

/s/ Bryan Martoken

 

Name:

Bryan Martoken

 

Title:

Chief Financial Officer

 

 

 

 

 

BENEFIT STREET PARTNERS SMA-C SPV LP,

 

as a Lender

 

 

 

 

By:

Benefit Street Partners L.L.C., its investment

 

 

advisor

 

 

 

By:

/s/ Bryan Martoken

 

Name:

Bryan Martoken

 

Title:

Chief Financial Officer

 

SIGNATURE PAGE TO

LIMITED WAIVER, CONSENT AND SEVENTH AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BENEFIT STREET PARTNERS CAPITAL OPPORTUNITY FUND SPV LLC, as a Lender

 

 

 

 

By:

Benefit Street Partners Capital Opportunity Fund

 

 

L.P., its managing member

 

 

 

 

By:

Benefit Street Partners Capital Opportunity Fund GP L.P., its general partner

 

 

 

 

By:

Benefit Street Partners Capital Opportunity Fund Ultimate GP LLC, its

 

 

general partner

 

 

 

By:

/s/ Bryan Martoken

 

Name:

Bryan Martoken

 

Title:

Chief Financial Officer

 

SIGNATURE PAGE TO

LIMITED WAIVER, CONSENT AND SEVENTH AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

Schedule C-1

 

Commitments

 

Lender

 

Closing Date Term
Loan Commitment

 

Fourth Amendment
Term Loan
Commitment

 

Seventh
Amendment Term
Loan Commitment

 

Providence Debt Fund III SPV LP

 

$

24,709,397.72

 

—

 

—

 

Providence Debt Fund III LP

 

—

 

$

1,704,166.06

 

$

2,159,000.00

 

Providence Debt Fund III (Non-US) SPV LP

 

$

13,158,915.03

 

—

 

—

 

Providence Debt Fund III Master (Non-US) LP

 

—

 

$

907,205.05

 

$

1,150,000.00

 

Landmark Wall SM SPV LP

 

$

13,026,057.15

 

—

 

—

 

Landmark Wall SMA L.P.

 

—

 

$

898,366.58

 

$

1,138,000.00

 

Benefit Street Partners SMA-C SPV LP

 

$

3,174,572.11

 

—

 

—

 

Benefit Street Partners SMA-C LP

 

—

 

$

218,830.86

 

$

277,000.00

 

Benefit Street Partners Capital Opportunity Fund SPV LLC

 

$

3,155,491.04

 

—

 

—

 

Benefit Street Partners Capital Opportunity Fund LP

 

—

 

$

217,173.65

 

$

276,000.00

 

TOTAL:

 

$

57,224,433.05

 

$

3,945,742.20

 

$

5,000,000.00

 

 

--------------------------------------------------------------------------------


 

Schedule 5.1

 

Financial Statements, Reports, Certificates

 

Deliver to Agent (and if so requested by Agent, with copies for each Lender)
each of the financial statements, reports, or other items set forth below at the
following times in form satisfactory to Agent:

 

if an Event of Default has occurred and is continuing and in any event,
commencing with the fiscal month ending January 31, 2018, as soon as available,
but in any event within 15 days after the end of each month during each of
Borrower’s fiscal years,

 

an unaudited consolidated and consolidating balance sheet, income statement,
statement of cash flow and statement of shareholder’s equity covering Parent
Borrower’s and its Subsidiaries’ operations during such period and compared to
the prior period and plan, together with a corresponding discussion and analysis
of results from management,


(a)                                 a Compliance Certificate along with the
underlying calculations, including the calculations to arrive at EBITDA (which
Compliance Certificate for the fiscal month ending January 31, 2018 shall
include calculations to arrive at EBITDA for the twelve month periods ending
December 31, 2017 and January 31, 2018),


(b)                                 to the extent applicable, a calculation of
the Fixed Charge Coverage Ratio and the Total Leverage Ratio that is required to
be delivered under the Agreement, and


(c)                                  any compliance certificate delivered under
the ABL Credit Agreement.

 

 

 

as soon as available, but in any event within 45 days after the end of each
quarter during each of Parent Borrower’s fiscal years,

 

an unaudited consolidated and consolidating balance sheet, income statement,
statement of cash flow and statement of shareholder’s equity covering Parent
Borrower’s and its Subsidiaries’ operations during such period and compared to
the prior period and plan, prepared in accordance with GAAP as well as on an
internally-determined “mark-to-market” basis, together with a corresponding
discussion and analysis of results from management,


(a)                                 a Compliance Certificate along with the
underlying calculations, including the calculations to arrive at EBITDA to the
extent applicable,


(b)                                 a calculation of the Fixed Charge Coverage
Ratio and Total Leverage Ratio that is required to be delivered under the
Agreement,


(c)                                  a certification of compliance with all
applicable United States Department of Agriculture and the Food and Drug
Administration rules and policies and rules and policies of any other
Governmental Authority relating to Food Security Laws, including, if requested
by Agent, a third-party expert certification audit or Food and Drug
Administration inspection of the Loan Parties quality system, and


(d)                                 any compliance certificate delivered under
the ABL Credit Agreement.

 

--------------------------------------------------------------------------------


 

as soon as available, but in any event within 90 days after the end of each of
Parent Borrower’s fiscal years,

 

(a)                                 consolidated and consolidating financial
statements of Parent Borrower and its Subsidiaries for each such fiscal year,
audited by independent certified public accountants reasonably acceptable to
Agent and certified, without any qualifications (including any (A) “going
concern” or like qualification or exception, (B) qualification or exception as
to the scope of such audit, or (C) qualification which relates to the treatment
or classification of any item and which, as a condition to the removal of such
qualification, would require an adjustment to such item, the effect of which
would be to cause any noncompliance with Article 7 of the Agreement (other than
any qualification or exception attributable solely to the occurrence of the
stated maturity of any Revolving Loans within 12 months after the date of such
opinion)), by such accountants to have been prepared in accordance with GAAP
(such audited financial statements to include a balance sheet, income statement,
statement of cash flow, and statement of shareholder’s equity, and, if prepared,
such accountants’ letter to management), as well as on an internally-determined
“mark-to-market” basis,


(b)                                 a Compliance Certificate along with the
underlying calculations, including the calculations to arrive at EBITDA to the
extent applicable,


(c)                                  a calculation of the Fixed Charge Coverage
Ratio and Total Leverage Ratio that is required to be delivered under the
Agreement, and


(d)                                 any compliance certificate delivered under
the ABL Credit Agreement.

 

 

 

as soon as available, but in any event within 15 days after the start of each of
Parent Borrower’s fiscal years,

 

(e)                                  copies of Parent Borrower’s Projections, in
form and substance (including as to scope and underlying assumptions)
satisfactory to Agent, exercising reasonable (from the perspective of a secured
term-based lender) business judgment, for the forthcoming 3 years, certified by
the chief financial officer of Parent Borrower as being such officer’s good
faith estimate of the financial performance of Parent Borrower during the period
covered thereby.

 

 

 

if and when filed by Parent Borrower,

 

(f)                                   Form 10-Q quarterly reports, Form 10-K
annual reports, and Form 8-K current reports (if any when requested by Agent),


(g)                                  any other filings made by Parent Borrower
with the SEC, and


(h)                                 any other information that is provided by
Parent Borrower to its shareholders generally.

 

 

 

promptly, but in any event within 5 days after any Loan Party has knowledge of
any event or condition that constitutes a Default or an Event of Default,

 

(i)                                     notice of such event or condition and a
statement of the curative action that the Borrowers propose to take with respect
thereto.

 

 

 

promptly after the

 

(j)                                    notice of all actions, suits, or
proceedings brought by or against Parent

 

--------------------------------------------------------------------------------


 

commencement thereof, but in any event within 5 days after the service of
process with respect thereto on Parent Borrower or any of its Subsidiaries,

 

Borrower or any of its Subsidiaries before any Governmental Authority which
reasonably could be expected to result in a Material Adverse Effect.

 

 

 

upon the request of Agent,

 

(a)                                 any other information reasonably requested
relating to the financial condition of Parent Borrower or its Subsidiaries.

 

--------------------------------------------------------------------------------